DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment After Final filed May 5, 2021.
In view of the Amendment and accompanying remarks, the rejections of the claims are withdrawn.
Claims 1, 8, and 19 are amended.
Claims 13-14 are canceled.
Claims 1-12 and 15-20 are pending.

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of using a virtual electrode to index a fractionalization look-up table to produce multipolar fractionalizations, or using steering coordinates, including  z .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792